PER CURIAM:
El Director de la Oficina de Inspección de Notarías nos rindió dos informes relativos a que el notario José R. Jiménez Del Valle no había encuadernado sus protocolos correspondientes a los años 1983, 1984 y 1985, y que no había cancelado los sellos de rentas internas e im-puesto notarial en un número sustancial de escrituras que integraban sus protocolos de los años 1982, 1983, 1984 y 1985.
*42Le concedimos términos al notario para que procediera a realizar dicha encuadernación y supliera los sellos de rentas internas y notariales correspondientes. Además se le ordenó mostrar causa por la cual no debía ser suspendido indefinidamente del ejercicio de la notaría.
El notario Jiménez Del Valle compareció para informar que había encuadernado sus protocolos y corregido las deficiencias. El Director de Inspección de Notarías informó que el 27 de marzo de 1987 quedaron corregidas todas las fallas de sellos y encuadernación de los protocolos.
En su comparecencia el notario no expone razón o justificación alguna para el claro incumplimiento de las disposiciones de la Ley Notarial. Se limita a aducir que ha venido desempeñando la notaría diligentemente desde el 1972 sin tacha o reprobación alguna. Solicita que se archive el asunto.
No podemos acceder. La gravedad de las deficiencias y la falta de justificación de su proceder no nos permite ser lenientes en este caso. In re Tirado Saltares, 118 D.P.R. 576 (1987); In re Feliciano, 115 D.P.R. 172 (1984); In re Merino Quiñones, 115 D.P.R. 812 (1984). Procede dictar sentencia que decrete su suspensión del ejercicio del notariado y que el Alguacil General se incaute de su obra notarial para ser entregada a la Oficina de Inspección de Notarías.
El Juez Presidente Señor Pons Núñez y los Jueces Asociados Señores Negrón García y Hernández Denton no intervinieron.
*43-0-
SENTENCIA
(En Reconsideración)
San Juan, Puerto Rico, a 30 de junio de 1987
El 28 de mayo de 1987 dictamos sentencia que decretó la suspensión del Lie. José R. Jiménez Del Valle del ejercicio del notariado. A los fines de evaluar la moción de reconsideración de dicho notario, le concedimos término al Lie. Govén D. Martínez Suris, Director de Inspección de Notarías, para expresarse al efecto. Así se ha hecho.
De los escritos radicados surge que el notario pron-tamente corrigió las deficiencias señaladas. Si bien es co-rrecto que las deficiencias de no adherir los sellos requeridos por ley no se debe a error de cómputos, no es menos cierto que tan pronto fue apercibido se hicieron las gestiones correspondientes para unir dichos sellos.
Debemos considerar que el licenciado Jiménez Del Valle ha ejercido la notaría desde el 1972 sin tacha o reprobación alguna.
Vistas las circunstancias particulares de este caso, se deja sin efecto la sentencia de 28 de mayo de 1987 y en su lugar se dicta sentencia para reinstalar al Lie. José R. Jiménez Del Valle al ejercicio de la notaría, amonestándolo por haber violado las disposiciones que rigen la profesión del notariado y apercibiéndole que cualquiera inobservancia futura o conducta reñida con los cánones éticos será estrictamente sancionada.
Se ordena al Secretario General publicar esta sentencia.
Así lo pronució y manda el Tribunal y certifica el Secretario General. El Juez Presidente Señor Pons Núñez y los Jueces Asociados Señores Negrón García y Hernández Denton no intervinieron.
(Fdo.) Bruno Cortés Trigo

Secretario General